Citation Nr: 0800763	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  03-18 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1974 to July 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in June 2002, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2005, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

FINDING OF FACT

Hypertension was not affirmatively shown to have been present 
during service, hypertension was not manifest to a 
compensable degree within one year of separation from 
service, and the current hypertension, diagnosed after 
service, is unrelated to disease, injury, or event of service 
origin.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service and 
service connection for hypertension may not be presumed based 
on the one-year presumption for a chronic disease.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303, 3.307, 3.309 (2007).




Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre and post-adjudication notice by letter 
dated in May 2002 and by the supplemental statement of the 
case in January 2007.  The veteran was notified of the 
evidence needed to substantiate the claim of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease or event in service, causing injury 
or disease, or an injury, or a disease was made worse during 
service; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  

The veteran was also informed that VA would obtain service 
records, VA records and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was also asked to submit evidence, which would 
include that in his possession, in support of his claim.  The 
notice included the provisions for the effective date of the 
claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The timing error was cured by adequate 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statement of the case, dated 
in August 2007.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded a VA 
medical examination.  Moreover, all available evidence 
pertaining to the veteran's claim has been obtained.  As the 
veteran has not identified any additional evidence pertinent 
to his claim, not already of record, and as there are no 
additional records to obtain, the Board concludes that the 
duty-to-assist provisions have been complied with. 




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records from 1974 to 1994 show that the 
veteran had several isolated findings of elevated blood 
pressure, as high as 153/89, during his 20 year period of 
active duty.

After service, records of S.M.D., MD, disclose that in 
November 1995 the veteran was put on medication for high 
blood pressure, but his blood pressure was normal in April 
1995.  In April 2002, the veteran's list of medical problems 
included hypertension.  In July 2004, the physician provided 
two lists of entries from the veteran's service medical 
records, documenting blood pressure readings, but the 
physician did not otherwise add medico-evidentiary value to 
the findings. 

On VA examination in April 2007, the veteran stated that 
hypertension was first diagnosed in 1997.  Following a review 
of the veteran's file, including the service medical records, 
the examiner stated that the veteran had a few elevated blood 
pressure readings while on active duty, however, the vast 
majority of the readings were within normal limits.  The 
examiner indicated that there were numerous reasons to 
explain why a person would have isolated elevated blood 
pressure readings to include caffeine consumption and an 
individual's emotional state.  The examiner concluded that 
there was no evidence that the veteran's current hypertension 
had onset in service.  

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).




Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a veteran has served 90 days or more, service 
incurrence may be presumed for hypertension, if manifested to 
a compensable degree within the year after service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The service medical records do not document hypertension by 
complaint, finding, or history.  Although elevated blood 
pressure readings were noted, hypertension was not diagnosed 
on those isolated occasions, and blood pressure readings were 
otherwise shown to be normal to include on all general 
physical examinations.

On the basis of the service medical records, hypertension was 
not affirmatively shown to have been present.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).

As chronicity in service is not otherwise adequately 
supported by the service medical records, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  Although the veteran is competent to 
describe elevated blood pressure readings because it does not 
necessarily follow that there is a relationship between the 
current hypertension and the isolated elevated blood pressure 
readings during service, medical evidence is required to 
demonstrate such a relationship.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).

Under VA's Schedule for Rating Disabilities, diastolic 
pressure predominantly below 100 is noncompensable (38 C.F.R. 
Part 4, § 104, Diagnostic Code (DC) 7101 (1996); diastolic 
pressure predominantly below 100 is noncompensable or 
systolic pressure predominantly below 160 is noncompensable 
(DC 7101 currently as amended in 1998)).

Consistent findings of elevated blood pressure, which 
constitute hypertension by VA regulation, is documented from 
November 1995 onward.  38 C.F.R. § 4.104, Diagnostic Code 
7101.  There is no medical evidence of hypertension within 
the initial post-service year to a compensable degree to 
warrant service connection for hypertension as a chronic 
disease under 38 U.S.C.A. §§ 1112, 1137 and 38 C.F.R. §§ 
3.307, 3.309.

As for service connection based on the initial documentation 
of hypertension after service under 38 C.F.R. § 3.303(d), 
where as here, the determinative issue involves a question of 
medical causation, that is, medical evidence of an 
association or link between hypertension and an established 
disease or event in service, competent medical evidence is 
required to substantiate the claim.

In July 2004, a private physician provided two lists of 
entries from the veteran's service medical records, 
documenting blood pressure readings, but the physician did 
not otherwise add medico-evidentiary value to the findings.  
The recordation of the blood readings alone by the physician 
unenhanced by any additional medical comment is not competent 
evidence on whether the current hypertension is related to 
isolated elevated blood pressure readings during service.  
LeShore v. Brown, 8 Vet. App. 406 (1995). 

As for the medical opinion of the VA examiner that the 
veteran's current hypertension was unrelated to the isolated 
elevated blood pressure readings in service, the opinion 
opposes, rather than supports, the claim.  

As for the veteran's statements, relating his current 
hypertension to service, as the veteran is competent to 
describe symptoms pertaining to hypertension, where as here, 
the question is one of medical causation, competent medical 
evidence is required to substantiate the claim because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  
38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372,  
(Fed. Cir. 2007).  Therefore, the veteran's statements are 
not competent evidence on the question of medical causation, 
that is, whether the current hypertension is related to 
isolated elevated blood pressure readings during service. 

As the Board may consider only independent medical evidence 
to support its finding on a question of medical causation, 
which is not capable of lay observation,  and for the reasons 
expressed, there is no competent evidence favorable to the 
claim of service connection for hypertension, initially 
diagnosed more than one year after service, the preponderance 
of the evidence is against the claim, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).


ORDER

Service connection for hypertension is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


